     Case 2:20-cv-01787-WBS-AC Document 10 Filed 12/28/20 Page 1 of 3

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   Email: service@moorelawfirm.com
 5   Attorney for Plaintiff,
     Raymon Sellers
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   RAYMON SELLERS,                                  ) No. 2:20-cv-01787-WBS-AC
                                                      )
12                  Plaintiff,                        ) STIPULATION FOR CONTINUANCE OF
                                                      ) STATUS CONFERENCE; ORDER
13          vs.                                       )
                                                      )
14   MELANIE WALKER dba STAGECOACH                    )
     RESTAURANT, et al.,                              )
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
                                                      )
18
19          Plaintiff Raymon Sellers (“Plaintiff”), and Defendants, Jin R. Wong, Wonda Y. Wong,
20   Janice Wong, and Janet Wong (“Defendants,” and together with Plaintiff, “the Parties”), the
21   parties who have appeared in this action, hereby stipulate as follows:
22          WHEREAS, a Status (Pretrial Scheduling) Conference in this matter is set for January
23   4, 2021 (Dkt. 3);
24          WHEREAS, the matter is not yet at issue as named defendants Melanie Walker and
25   Mike Walker (collectively “the Walkers”) have not been served and have not appeared;
26          WHEREAS, Defendants have advised that the Walkers do not operate the subject
27   restaurant and thus are not proper parties to this action;
28   //


                         STIPULATION FOR CONTINUANCE OF STATUS CONFERENCE;
                                               ORDER

                                                   Page 1
     Case 2:20-cv-01787-WBS-AC Document 10 Filed 12/28/20 Page 2 of 3

 1          WHEREAS, Plaintiff is in the process of identifying the correct party(s) and will seek
 2   leave to amend his complaint (either via stipulation or motion) to name them once identified,
 3   and will be dismissing the Walkers without prejudice;
 4          NOW, THEREFORE, the Parties, by and through their respective counsel, respectfully
 5   request a continuance of the Status (Pretrial Scheduling) Conference currently set for January 4,
 6   2021 to a date at the Court’s convenience on or after March 4, 2021, to allow time for the
 7   correct party(s) to be named, served, appear, and participate in the Rule 26 conference.
 8
 9   Dated: December 21, 2020                     MOORE LAW FIRM, P.C.
10
11                                                /s/ Tanya E. Moore
                                                  Tanya E. Moore
12                                                Attorney for Plaintiff,
                                                  Raymon Sellers
13
14   Dated: December 21, 2020                     LEWIS BRISBOIS BISGAARD & SMITH LLP

15
                                                  /s/ Stephen E. Abraham
16
                                                  Stephen E. Abraham
17                                                Melissa T. Daugherty
                                                  Attorneys for Defendants,
18                                                Jin R. Wong, Wonda Y. Wong, Janice Wong, and
                                                  Janet Wong
19
20
21
22
23
24
25
26
27
28


                      STIPULATION FOR CONTINUANCE OF STATUS CONFERENCE;
                                            ORDER

                                                  Page 2
     Case 2:20-cv-01787-WBS-AC Document 10 Filed 12/28/20 Page 3 of 3

 1                                               ORDER
 2          The parties having so stipulated and good cause appearing,

 3          IT IS HEREBY ORDERED that the Status (Pretrial Scheduling) Conference currently

 4   set for January 4, 2021 is continued to March 29, 2021 at 1:30 p.m. in Courtroom 5, before the

 5   undersigned. The parties are to file their Joint Status Report no later than March 15, 2021

 6          IT IS SO ORDERED.

 7   Dated: December 23, 2020

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                      STIPULATION FOR CONTINUANCE OF STATUS CONFERENCE;
                                            ORDER

                                                 Page 3
